t c no united_states tax_court carl h jones iii and rubiela serrato petitioners v commissioner of internal revenue respondent docket no filed date p-h was eligible for retirement when he was laid off in later that year p-h began day trading in p-h traveled approximately miles to georgia from his home in florida to take a 5-day one-on-one course in day trading p claimed deductions pursuant to sec_212 i r c for the expenses relating to the course held sec_274 i r c prohibits the expenses relating to the course from being deducted under sec_212 i r c because the course is a convention seminar or similar meeting james r monroe for petitioners monica j miller laura a price and francis c mucciolo for respondent vasquez judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax after concessions the issue for decision is whether petitioners are allowed to deduct the cost of a one-on-one course in day trading pursuant to sec_212 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in florida carl h jones iii petitioner an electrical engineer eligible for retirement was laid off in petitioner began day trading in but had invested in stocks for years petitioner spent approximately hours a day monday through friday reviewing studying and executing trades in order to improve his day trading abilities petitioner signed up for a day one-on-one course called daytradingcourse com the course that he had read about online the course was held in cartersville georgia approximately miles from petitioner’s home in florida petitioner drove by himself to the course unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure the course is also known as etowah valley inc petitioner stayed at a modest local hotel just off the interstate highway approximately miles from the course location the course consisted of days of intensive training and instruction taught by paul quillen monday through thursday petitioner received hours of instruction daily and on friday petitioner received hours during the course petitioner learned strategies about day trading studied japanese candlestick patterns and took a psychological exam during his time in cartersville petitioner did not participate in recreational activities in and as of the date of trial petitioner continued his day trading activity petitioners concede that they are not in the trade_or_business of day trading petitioners claimed dollar_figure as miscellaneous_itemized_deductions on their joint federal_income_tax return of that amount dollar_figure was for the course and related expenses the total of dollar_figure consisted of dollar_figure for the course dollar_figure for lodging dollar_figure for round trip travel from petitioner’s home to and from cartersville georgia where the course was held dollar_figure for food and dollar_figure for a course book on or about date respondent issued petitioners a notice_of_deficiency petitioners timely petitioned the court japanese candlestick trading is a method where the trader looks for patterns in the price of the stock over a period opinion petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly the burden_of_proof is on petitioners to show that respondent’s determination set forth in the notice_of_deficiency is incorrect rule a 290_us_111 deductions are a matter of legislative grace petitioners have the burden of showing that they are entitled to any deduction claimed rule a 292_us_435 petitioners claimed the deductions pursuant to sec_212 sec_212 allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income petitioners argue that the course was necessary in order for petitioner to become a better day trader and to maximize profits and minimize losses on his trading activity sec_274 provides that no deduction shall be allowed under sec_212 for expenses allocable to a convention seminar or similar meeting petitioners argue that the course is not a convention seminar or similar meeting as contemplated by sec_274 we disagree in gustin v commissioner tcmemo_1983_592 we held that a taxpayer who lived in wisconsin was allowed deductions pursuant to sec_212 for expenses related to attending conventions sponsored by an association of investment clubs in san diego cleveland and amsterdam we were satisfied that the expenses bore the requisite connection with her income-producing activities as an investor in a portfolio of stocks because her primary purpose in going to the conventions was to learn strategy and information that she put directly to use in her investment decisions thereafter in congress in effect overruling gustin enacted sec_274 to curb taxpayers from claiming deductions under sec_212 for expenses related to conventions seminars or other meetings related to financial planning the accompanying house and senate committee reports observed that individuals had claimed deductions for attending seminars about investments in securities or tax_shelters and that in many cases those seminars were held in locations that were attractive for vacation purposes and scheduled in ways to allow substantial recreation time h conf rept vol ii at ii-31 to ii-32 1986_3_cb_1 the disallowance of expenses is intended to extend to registration fees travel and transportation costs and meal and lodging_expenses among other costs attributable to attending a convention seminar or similar meeting s rept pincite 1986_3_cb_1 the fact that petitioner did not engage in recreational activities during the course is not determinative petitioner traveled nearly miles to take a course on investing in securities whether petitioner stayed at a modest motel or a luxury hotel is also not determinative the one-on-one nature of the course is not determinative sec_274 is broad and disallows deductions pursuant to sec_212 for the costs including registration fees travel meals_and_lodging incurred to attend a convention seminar or similar meeting even if the personal benefits of the trip are secondary to the investment benefits merriam-webster’s collegiate dictionary 9th ed defines a seminar as a meeting for giving and discussing information over days petitioner received hours of information about day trading in the course taught by mr quillen in the light of the terms and purpose of sec_274 we conclude that the course was a seminar or a similar meeting within the scope of that statute and therefore the expenses relating to the course cannot be deducted pursuant to sec_212 it is important to note that sec_274 does not preclude deductions pursuant to sec_162 trade_or_business_expenses for conventions seminars or similar meetings petitioners concede they were not in the trade_or_business of day trading and cannot deduct the expenses relating to the course pursuant to sec_162 in reaching our holding herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
